323 S.W.3d 43 (2010)
STATE of Missouri, Respondent,
v.
Everett JONES, Appellant.
No. ED 93095.
Missouri Court of Appeals, Eastern District, Division Five.
August 31, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 7, 2010.
Application for Transfer Denied November 16, 2010.
Deborah B. Wafer, St. Louis, MO, for appellant.
*44 Chris Koster, Mary H. Moore, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Everett Jones appeals from the trial court's judgment entered upon a jury verdict convicting him of two counts of possession of a controlled substance, and one count of possession of less than 35 grams of marijuana. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2010).